Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on August 18, 2022  have been entered and considered. New claims 17 – 18 have been added. Claims 1 – 18 are pending in this application. Claims 1 – 4, 8 – 12 and 14 – 16 have been withdrawn from prosecution subject to restriction requirement. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 102, and has maintained the 103 rejection over Soszka as detailed in Office action dated April 18, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7, 13 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soszka et al. US 5,049,407 (Soszka). 

Considering claims 5, 7, 13 and 17 - 18, Soszka teaches at [Abstract] a method for producing coated glass yarns, and the yarns thereof, comprises the steps of drawing a plurality of fibers formed from strands of molten glass, applying to the strands a sizing coating comprising at least a monounsaturated or polyunsaturated oligomer and a photostarter composition such as a photoinitiator compound, a photosensitizer compound or a mixture thereof and optionally an organic solvent and an additive composition. Thus, teaching a plurality of multicomponent filaments (glass core and  a sheath). Further, Soszka teaches at [Claim 11] that the oligomer is a polyester acrylate or a urethane acrylate, which are considered to form after irradiation, a thermoplastic sheath. Further, Soszka does not specifically recognize that the sheath or coating on the freshly coated fibers is thermoplastic. However, the process taught by Soszka at [Abstract] includes a spinneret having a plurality of nozzles or orifices, from which strands of molten glass are discharged, means for drawing a plurality of glass fibers from the spinneret, at least one coating applicator for applying the sizing coating to the glass fibers, guide means for gathering the coated fibers into a yarn and an irradiation  enclosure wherein the coating is crosslinked and/or polymerized by the effect of at least two sources of actinic, preferably ultraviolet, radiation. Thus, anticipating all limitations in the subject claims. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to complete Soszka’s process by including the irradiation step of the sheath or coating, and forming the thermoplastic sheath when it is desire to produce fiber ready for their intended application.   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Soszka et al. US 5,049,407 (Soszka) in view of Kajander et al. US 2005/0202228 A1 (Kajander).

Considering claim 6, Soszka is relied upon as set forth above in the 102 rejection of claim 5. Further, Soszka does not specifically recognize that  glass filaments have a diameter from 2 microns to 50 microns, nor that the thermoplastic sheath has a thickness between 0.1 and 5 microns. However, Kajander teaches a silane-based sizing composition, which is coated onto glass fibers causing a cross-linking network of silane and monomer mixture to form during curing of the gypsum board [Abstract]. Further Kajander teaches at [0023] that the glass fibers are typically 10 to 24 micrometers in diameter and the 0.05 to 1 micron sizing thickness provides adequate bonding region between the glass fibers and the gypsum matrix. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select glass fibers or filaments having diameter within the range, and a coat of sizing within the thickness range taught by Kajander in Soszka when it is desired to use the sized fibers in gypsum board applications.  

Response to Arguments

Applicant's amendments and accompanying remarks filed on August 18, 2022  have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 102, and has maintained the 103 rejection over Soszka as detailed in Office action dated April 18, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant arguments filed on August 18, 2022 have been carefully consider but they are found to be not persuasive for the following reasons.  

Applicant traverses the rejections over Soszka on the basis that the sizing coating in Soszka is a compound that requires a photostarter composition, and is thus not a “thermoplastic sheath.” As such, the sizing coating in Soszka cannot possibly teach or suggest a multicomponent fiber wherein the filaments of the fiber “each have a core and a thermoplastic sheath,” as previously presented in claim 5.

In response, the examiner submits that as set forth above, the process taught by Soszka at [Abstract] includes a spinneret having a plurality of nozzles or orifices, from which strands of molten glass are discharged, means for drawing a plurality of glass fibers from the spinneret, at least one coating applicator for applying the sizing coating to the glass fibers, guide means for gathering the coated fibers into a yarn and an irradiation  enclosure wherein the coating is crosslinked and/or polymerized by the effect of at least two sources of actinic, preferably ultraviolet, radiation. Thus, anticipating all limitations in the subject claims. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to complete Soszka’s process by including the irradiation step of the sheath or coating, and forming the thermoplastic sheath when it is desire to produce fiber ready for their intended application.   

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786